                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                              AT LAW AND IN ADMIRALTY


 UNITED STATES OF AMERICA,

                       Plaintiff,

                v.                                       Case No.

 APPROXIMATELY $10,527.00 IN UNITED
 STATES CURRENCY,

                       Defendant.


              VERIFIED COMPLAINT FOR CIVIL FORFEITURE IN REM


       The United States of America, by its attorneys, Matthew D. Krueger, United States

Attorney for the Eastern District of Wisconsin, and Lisa T. Warwick, Assistant United States

Attorney for this district, alleges the following in accordance with Supplemental Rule G(2) of the

Federal Rules of Civil Procedure:

                                      Nature of the Action

       1.      This is a civil action to forfeit property to the United States of America, under

21 U.S.C. § 881(a)(6), for violations of 21 U.S.C. § 841(a)(1).

                                     The Defendant In Rem

       2.      The defendant property, approximately $10,527.00 in United States currency, was

seized on or about July 10, 2020, from Muhnnad Wardeh at 1XXX E. Royall Place, Apt. 4XX,

Milwaukee, Wisconsin.

       3.      The defendant property is presently in the custody of the United States Marshal

Service in Milwaukee, Wisconsin.




            Case 2:20-cv-01781-NJ Filed 12/02/20 Page 1 of 7 Document 1
                                       Jurisdiction and Venue

        4.      This Court has subject matter jurisdiction over an action commenced by the

United States under 28 U.S.C. § 1345, and over an action for forfeiture under 28 U.S.C.

§ 1355(a).

        5.      This Court has in rem jurisdiction over the defendant property under 28 U.S.C.

§ 1355(b).

        6.      Venue is proper in this district under 28 U.S.C. § 1355(b)(1), because the acts or

omissions giving rise to the forfeiture occurred, in part, in this district.

                                         Basis for Forfeiture

        7.      The defendant property, approximately $10,527.00 in United States currency, is

subject to forfeiture to the United States of America under 21 U.S.C. § 881(a)(6) because it was

used or intended to be used in exchange for controlled substances, represents proceeds of

trafficking in controlled substances, or was used or intended to be used to facilitate a violation of

21 U.S.C. § 841(a)(1).

                                                 Facts

        8.      Marijuana is a Schedule I controlled substance under 21 U.S.C. § 812.

        9.      Tetrahydrocannabinol (“THC”) is a Schedule I controlled substance under

21 U.S.C. § 812.

        10.     Cocaine is a Schedule II controlled substance under 21 U.S.C. § 812.

Background

        11.     In July 2018, a confidential informant identified Muhnnad Wardeh as one of three

members of a drug trafficking organization (“DTO”).

                A.       The DTO collectively sold approximately 20,000 THC cartridges per
                         month.


                                                    2

              Case 2:20-cv-01781-NJ Filed 12/02/20 Page 2 of 7 Document 1
               B.     The 20,000 THC cartridges that the DTO sold each month had a street
                      value at the time of approximately $800,000 to $2,000,000.

               C.     Muhnnad Wardeh purchased approximately 50 pounds or more of
                      marijuana each month from a source in Colorado.

       12.     On October 5, 2018, officers executed a search warrant at the then-residence of

Muhnnad Wardeh, 4XX E. Pleasant Street, Apt. 5XX, Milwaukee, Wisconsin. No one was

present during the search. Inside the residence were the following:

               A.     Approximately 729 THC cartridges;

               B.     Numerous empty boxes, vacuum-sealed packaging, and vials indicative of
                      liquid THC trafficking;

               C.     Drug ledgers;

               D.     An electronic money counter; and

               E.     Approximately $12,952 in United States currency (not included in this
                      case).

       13.     On October 5, 2018, officers also located and arrested Muhnnad Wardeh.

               A.     At the arrest location, officers seized Wardeh’s vehicle and obtained a
                      search warrant for the vehicle. Inside the vehicle were approximately
                      47 THC cartridges and approximately $343 in United States currency (not
                      included in this case).

               B.     At the arrest location, officers seized Wardeh’s cell phone and obtained a
                      search warrant for the cell phone. The cell phone contained evidence that
                      Wardeh had sold thousands of THC cartridges since at least May 2018.

       14.     On April 26, 2020, officers received an anonymous tip regarding Muhnnad

Wardeh’s drug trafficking. The tipster reported having first-hand knowledge of the following:

               A.     Wardeh traveled between Milwaukee, Madison, and Chicago to sell drugs.

               B.     Wardeh sold powder cocaine and marijuana on a scale involving
                      “suitcase” quantities of money – “over $10,000 a day.”

               C.     Wardeh conducted multiple transactions of cash at Wardeh’s apartment,
                      1XXX E. Royall Place, Apt. 4XX, Milwaukee, Wisconsin.


                                                3

             Case 2:20-cv-01781-NJ Filed 12/02/20 Page 3 of 7 Document 1
July 10, 2020, execution of search warrant at Muhnnad Wardeh’s residence, 1XXX E.
Royall Place, Apt. 4XX, Milwaukee, Wisconsin

       15.     On July 10, 2020, officers executed a search warrant at the residence of Muhnnad

Wardeh, 1XXX E. Royall Place, Apt. 4XX, Milwaukee, Wisconsin (the “subject residence”).

       16.     Muhnnad Wardeh was present at the subject residence during execution of the

search warrant.

       17.     On July 10, 2020, the following items, among other things, were in the subject

residence:

               A.     In the kitchen and dining room:

                         i.   One vacuum sealed bag containing approximately 350.47 grams of
                              marijuana.

                        ii.   Two jars and two baggies containing a total of approximately
                              26.97 grams of marijuana.

                       iii.   Approximately 50 vacuum seal bags containing marijuana residue.

               B.     In the bedroom:

                         i.   A total of approximately 137 THC cartridges.

                        ii.   One box containing six vacuum sealed bags of marijuana with
                              approximate weights of 454.09 grams, 452.03 grams,
                              449.29 grams, 443.67 grams, 452.22 grams, and 449.79 grams.
                              The bags were labeled with names of various strains of marijuana.

                       iii.   Seven vacuum seal bags containing marijuana residue.

                       iv.    One bag containing rubber bands and money strips.

                        v.    One digital money counter.

                       vi.    Four baggies containing a total of approximately 25.32 grams of
                              marijuana.

                      vii.    One $1 bill rolled up and containing approximately 0.02 grams of
                              cocaine



                                               4

             Case 2:20-cv-01781-NJ Filed 12/02/20 Page 4 of 7 Document 1
               C.      Throughout the residence was a total of approximately $10,527.00 in
                       United States currency.

       18.     A drug detection canine gave a positive alert to the odor of a controlled substance

on the approximately $10,527.00 in United States currency.

       19.     As described in paragraph 17, controlled substances located in the subject

residence on July 10, 2020, included the following:

               A.      A total of approximately 3,103.85 grams of marijuana;

               B.      A total of approximately 137 THC cartridges; and

               C.      Approximately 0.02 grams of cocaine.

                            Muhnnad Wardeh’s State Drug Charges

       20.     On July 13, 2020, Muhnnad Wardeh1 was charged in Milwaukee County Circuit

Court, Case No. 20CF2428, with possession of marijuana with intent to deliver and with

maintaining a drug trafficking place.

                                    Warrant for Arrest In Rem

       21.     Upon the filing of this complaint, the plaintiff requests that the Court issue an

arrest warrant in rem pursuant to Supplemental Rule G(3)(b), which the plaintiff will execute

upon the defendant property pursuant to 28 U.S.C. § 1355(d) and Supplemental Rule G(3)(c).

                                          Claims for Relief

       22.     The plaintiff alleges and incorporates by reference the paragraphs above.

       23.     By the foregoing and other acts, the defendant property, approximately

$10,527.00 in United States currency, was used or intended to be used in exchange for controlled

substances, represents proceeds of trafficking in controlled substances, or was used or intended

to be used to facilitate a violation of 21 U.S.C. § 841(a)(1).


1
 Muhnnad Wardeh’s name is listed as “Muhanad Wardeh” for Milwaukee County Case No. 20CF2428 in
Wisconsin’s online Consolidated Court Automation Program (CCAP).
                                                      5

             Case 2:20-cv-01781-NJ Filed 12/02/20 Page 5 of 7 Document 1
       24.     The defendant approximately $10,527.00 in United States currency is therefore

subject to forfeiture to the United States of America under 21 U.S.C. § 881(a)(6).

       WHEREFORE, the United States of America prays that a warrant of arrest for the

defendant property, approximately $10,527.00 in United States currency, be issued; that due

notice be given to all interested parties to appear and show cause why the forfeiture should not

be decreed; that judgment declare the defendant property to be condemned and forfeited to the

United States of America for disposition according to law; and that the United States of America

be granted such other and further relief as this Court may deem just and equitable, together with

the costs and disbursements of this action.

       Dated at Milwaukee, Wisconsin, this 2nd day of December, 2020.

                                                     Respectfully submitted,

                                                     MATTHEW D. KRUEGER
                                                     United States Attorney

                                              By:    /s/ Lisa T. Warwick
                                                     LISA T. WARWICK
                                                     Assistant United States Attorney
                                                     Wisconsin Bar No. 1017754
                                                     Attorney for Plaintiff
                                                     Office of the United States Attorney
                                                     Federal Building, Room 530
                                                     517 East Wisconsin Avenue
                                                     Milwaukee, WI 53202
                                                     Telephone: (414) 297-1700
                                                     Fax: (414) 297-4394
                                                     lisa.warwick@usdoj.gov




                                                6

             Case 2:20-cv-01781-NJ Filed 12/02/20 Page 6 of 7 Document 1
                                          Verification

       I, Scott J. Marlow, hereby verify and declare under penalty of perjury that I am a Special

Agent with the Drug Enforcement Administration (“DEA”) in Milwaukee, that I have read the

foregoing Verified Complaint for Civil Forfeiture in rem and know the contents thereof, and that

the factual matters contained in paragraphs 8 through 19 of the Verified Complaint are true to my

own knowledge.

       The sources of my knowledge and information are the official files and records of the

United States, information supplied to me by other law enforcement officers, as well as my

investigation of this case, together with others, as a Special Agent with DEA.

       I hereby verify and declare under penalty of perjury that the foregoing is true and correct.



Date: 12/01/2020                             s/SA SCOTT MARLOW
                                             Scott J. Marlow
                                             Special Agent
                                             Drug Enforcement Administration




                                                7

           Case 2:20-cv-01781-NJ Filed 12/02/20 Page 7 of 7 Document 1
JS 44 (R ev. 09/11)                                                               CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE IN STRU C TIO N S O N N EXT PAG E O F TH IS FO RM .)
Place an “X” in the appropriate box:                       Green Bay Division                 Milwaukee Division
I. (a) PLAINTIFFS                                                                                             DEFENDANTS

     UNITED STATES OF AMERICA                                                                                              APPROXIMATELY $10,527.00 IN UNITED STATES CURRENCY

     (b) County of Residence of First Listed Plaintiff                                                                    County of Residence of First Listed Defendant                    Milwaukee
                                      (EXC EPT IN U .S. PLAIN TIFF C ASES)                                                                                   (IN U .S. PLAIN TIFF C ASES O N LY)
                                                                                                                          N O TE:                       IN LAN D C O N D EM N ATIO N C ASE S, U SE THE LO C ATIO N O F
                                                                                                                                                        THE TR AC T O F LAN D IN V O LV ED .



   (c) Attorneys (Firm N am e, Address, and Telephone N um ber)          Attorneys (If K nown)
   Lisa T. Warwick, AUSA
   US Attorney's Office, #530 Federal Building
   517 E. Wisconsin Avenue, Milwaukee, WI 53202 (414-297-1700)
II. BASIS OF JURISDICTION (Place an “X” in O ne Box O nly)      III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff)
                                                                                                                     (For D iversity C ases O nly)                                             and O ne Box for D efendant)
 1       U .S. G overnment                   3 Federal Q uestion                                                                                     PTF     DEF                                             PTF      DEF
             Plaintiff                             (U .S. G overnm ent N ot a Party)                           C itizen of This State                  1       1       Incorporated or Principal Place        4       4
                                                                                                                                                                         of Business In This State

 2       U .S. G overnment                   4    D iversity                                                 C itizen of Another State               2           2   Incorporated and Principal Place          5        5
             D efendant                                (Indicate C itizenship of Parties in Item III)                                                                       of Business In A nother State

                                                                                                               C itizen or Subject of a                3           3   Foreign N ation                           6        6
                                                                                                                  Foreign C ountry
IV. NATURE OF SUIT                           (Place an “X” in O ne Box O nly)
             CONTRACT                                                    TORTS                                     F O R FE IT U R E /P E N A L T Y                B A N K R U PT C Y              O T H E R ST A T U T E S
   110 Insurance                             P E R SO N A L IN JU R Y          P E R SO N A L IN JU R Y        625 D rug R elated Seizure              422 Appeal 28 U SC 158                375 False C laims Act
   120 M arine                              310 Airplane                    365 Personal Injury -                 of Property 21 U SC 881             423 W ithdraw al                      400 State R eapportionment
   130 M iller Act                          315 Airplane Product                    Product Liability         690 O ther                                   28 U SC 157                       410 Antitrust
   140 N egotiable Instrument                     Liability                  367 Health C are/                                                                                                430 Banks and Banking
   150 R ecovery of O verpayment            320 Assault, Libel &                   Pharmaceutical                                                       P R O PE R T Y R IG H T S             450 C ommerce
        & Enforcement of Judgment                  Slander                           Personal Injury                                                     820 C opyrights                       460 D eportation
   151 M edicare Act                        330 Federal Employers’                 Product Liability                                                   830 Patent                            470 R acketeer Influenced and
   152 R ecovery of D efaulted                    Liability                  368 Asbestos Personal                                                     840 Trademark                              C orrupt O rganizations
        Student Loans                        340 M arine                             Injury P roduct                                                                                           480 C onsumer C redit
        (Excl. V eterans)                    345 M arine Product                     Liability                              LABOR                           SO C IA L SE C U R IT Y            490 Cable/Sat TV
   153 R ecovery of O verpayment                  Liability                  P E R SO N A L P R O P E R T Y      710 Fair Labor Standards                 861 HIA (1395ff)                   850 Securities/C ommodities/
        of V eteran’s Benefits               350 M otor V ehicle             370 O ther Fraud                        Act                                  862 Black Lung (923)                    Exchange
   160 Stockholders’ Suits                  355 M otor V ehicle             371 Truth in Lending               720 Labor/M gmt. R elations              863 D IW C /D IW W (405(g))        890 O ther Statutory Actions
   190 O ther C ontract                          Product Liability           380 O ther Personal                740 R ailw ay Labor Act                  864 SSID Title X V I               891 Agricultural Acts
   195 C ontract Product Liability          360 O ther Personal                    Property D amage             751 Family and M edical                  865 R SI (405(g))                  893 Environmental M atters
   196 Franchise                                 Injury                      385 Property D amage                    Leave Act                                                                895 Freedom of Information
                                             362 Personal Injury -                  Product Liability            790 O ther Labor Litigation                                                       Act
                                                  M ed. M alpractice                                              791 Empl. R et. Inc.                                                         896 Arbitration
          R E A L P R O PE R T Y                C IV IL R IG H T S           P R ISO N E R PE T IT IO N S              Security Act                       F E D E R A L T A X SU IT S           899 Administrative Procedure
   210   Land C ondemnation                 440 O ther C ivil R ights       510 M otions to V acate                                                   870 Taxes (U .S. Plaintiff                 Act/R eview or Appeal of
   220   Foreclosure                        441 V oting                           Sentence                                                                   or D efendant)                        Agency D ecision
   230   R ent Lease & Ejectment            442 Employment                    H abeas C orpus:                                                         871 IRS— Third Party                  950 C onstitutionality of
   240   Torts to Land                      443 Housing/                    530 G eneral                                                                    26 U SC 7609                          State Statutes
   245   Tort Product Liability                  Accommodations              535 D eath Penalty                     IM M IG R A T IO N
   290   All O ther R eal Property          445 Amer. w /D isabilities -    540 M andamus & O ther           462 N aturalization Application
                                                  Employment                  550 C ivil R ights               463 Habeas C orpus -
                                             446 Amer. w /D isabilities -    555 Prison C ondition                 Alien D etainee
                                                  O ther                      560 C ivil D etainee -                (Prisoner Petition)
                                             448 Education                         C onditions of              465 O ther Immigration
                                                                                    C onfinement                     Actions


V. ORIGIN                       (Place an “X” in O ne Box O nly)
                                                                                                                         Transferred from
 1 Original                   2 Removed from           3 Remanded from             4 Reinstated or  5 another district                      6 Multidistrict
    Proceeding                    State Court                    Appellate Court             Reopened                    (specify)                       Litigation
                                          Cite the U.S. Civil Statute under which you are filing (D o not cite jurisdictional statutes unless diversity) :
                     21 USC § 881(a)(6)
VI. CAUSE OF ACTION Brief description of cause:

VII. REQUESTED IN                                CHECK IF THIS IS A CLASS ACTION                                  DEMAND $                                           CHECK YES only if demanded in complaint:
     COM PLAINT:                                     UNDER F.R.C.P. 23                                                                                                JURY DEMAND:          Yes     ✔ No
                                                                                                                                                                                                     
VIII. RELATED CASE(S)
                                                   (See instructions):
      IF ANY                                                                 JUDGE                                                                           DOCKET NUMBER
D ATE                                                                            SIG N ATU R E O F ATTO R N EY O F R EC O R D

12/02/2020                                                                     s/LISA T. WARWICK
F O R O F F IC E U SE O N L Y

    R EC EIPT #                          Case 2:20-cv-01781-NJ
                                      AM O U N T           APPLY IN Filed
                                                                    G IFP 12/02/20 Page    1E of 1 Document
                                                                                      JU D G                1-1
                                                                                                         M AG . JU D G E
                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                              AT LAW AND IN ADMIRALTY


 UNITED STATES OF AMERICA,

                        Plaintiff,

                v.                                   Case No.

 APPROXIMATELY $10,527.00 IN UNITED
 STATES CURRENCY,

                        Defendant.


                             WARRANT FOR ARREST IN REM


       To:     THE UNITED STATES MARSHAL
               Eastern District of Wisconsin

       WHEREAS, a Verified Complaint for Civil Forfeiture in rem was filed on the 2nd day of

December, 2020, by the United States Attorney for the Eastern District of Wisconsin, which

seeks the forfeiture of the above-named defendant property pursuant to Title 21, United States

Code, Section 881(a)(6), and which prays that process issue to enforce the forfeiture and to give

notice to all interested parties to appear before the court and show cause why the forfeiture

should not be decreed; and due proceedings being had, that the defendant property be

condemned and forfeited to the use of the United States of America.

       YOU ARE THEREFORE HEREBY COMMANDED to attach and arrest the defendant

property, approximately $10,527.00 in United States currency, which was seized on or about

July 10, 2020, from Muhnnad Wardeh at 1XXX E. Royall Place, Apt. 4XX, Milwaukee,

Wisconsin, and which is presently in the custody of the United States Marshal Service in




          Case 2:20-cv-01781-NJ Filed 12/02/20 Page 1 of 2 Document 1-2
Milwaukee, Wisconsin, in the Eastern District of Wisconsin, and to detain the same until further

order of this Court.


        Dated this       day of                        , 2020, at Milwaukee, Wisconsin.

                                        GINA COLLETTI
                                        Clerk of Court

                                  By:

                                        Deputy Clerk


                                              Return

        This warrant was received and executed with the arrest of the above-named defendant.


Date warrant received:


Date warrant executed:


Name and title of arresting officer:


Signature of arresting officer:


Date:




                                                 2


          Case 2:20-cv-01781-NJ Filed 12/02/20 Page 2 of 2 Document 1-2
